Exhibit 10.1

 

AGREEMENT AND RELEASE

 

This Agreement (the “Agreement”) is entered into as of the 12th day of January,
2012 by Michael Grossman (“Grossman”), an individual having an address at 105
Valley View Road, Chappaqua, New York 10514 and Mack-Cali Realty Corporation, a
Maryland corporation (“Mack-Cali”) with offices at 343 Thornall Street, Edison,
New Jersey 08837 (collectively, the “Parties”), in consideration of the
respective agreements and promises of the Parties contained in this Agreement.

 

WHEREAS, the Parties have mutually agreed to terminate Grossman’s employment
(the “Termination”);

 

WHEREAS, the Parties have also agreed as to the amount payable pursuant to the
Employment Agreement (as defined herein) as a consequence of the Termination;

 

WHEREAS, Grossman has agreed to stay on for a transition period commencing on
the date of Termination and ending on January 31, 2012 (the “Departure Date”) in
order to provide for a seamless transition; and

 

WHEREAS, the Parties wish to set forth and confirm the termination of Grossman’s
employment and the Employment Agreement, the amounts payable to Grossman as a
result of such terminations, and Grossman’s cooperation and transition through
the Departure Date.

 

NOW, THEREFORE, in consideration of the respective agreements and promises of
the Parties contained in this Agreement, the Parties agree as follows:

 

1 .                                    It is mutually agreed that Grossman’s
employment with Mack-Cali and the Employment Agreement, including Paragraph 13
(“Noncompete”), entered into as of December 5, 2000 between

 

--------------------------------------------------------------------------------


 

Grossman and Mack-Cali (the “Employment Agreement”), but excluding Paragraphs 11
(“Confidential Information”), 12 (“Return of Documents”), 14 (“Remedies”) (but
solely as Paragraph 14 relates to Paragraphs 11 and 12),  and 15
(“Indemnification/Legal Fees”) thereof which shall be incorporated herein by
reference and remain in full force and effect, will each be terminated effective
on the date hereof (the “Termination Date”). In addition, the Indemnification
Agreement dated October 22, 2002 between Mack-Cali and Grossman is hereby
incorporated herein by reference and shall remain in full force and effect.
Further, effective on the Termination Date, Grossman has resigned from his
position as Executive Vice President and all other offices or positions of
responsibility he holds with any subsidiaries or affiliates of Mack-Cali, and
has delivered the resignations attached hereto as Exhibit A to Mack-Cali.
Grossman agrees that he will transfer to Mack-Cali or to a person or entity
designated by Mack-Cali all of his ownership interests in Mack-Cali Property
Trust. Finally, Grossman acknowledges that except as specifically provided
herein, he ceased participation in the Mack-Cali plans, programs and
arrangements on the Termination Date.

 

2.                                       The Parties have agreed that as a
consequence of the Termination and Grossman’s agreement to stay on until the
Departure Date, Grossman shall be entitled to receive the following:

 

(a)                                  The Fixed Amount (as defined in the
Employment Agreement) of $1,000,000 to be paid as follows:

 

(i)                                    Upon execution of this Agreement by the
Parties, Mack-Cali will establish a “Rabbi Trust” pursuant to the form of
agreement attached hereto as Exhibit B, having as its trustee the individual
identified therein. Immediately following the establishment of such Rabbi Trust,
in order to fund the trust Mack-Cali will wire transfer to the account
designated on Schedule 2(a)(i) hereto an amount (hereinafter referred to as the
“Cash Termination Payment”) equal to the sum of (A) the Fixed Amount, plus (B)
interest on the Fixed Amount

 

--------------------------------------------------------------------------------


 

from the Termination Date to the Scheduled Payment Date (as hereinafter defined)
at an annual rate equal to the prime rate (the “Prime Rate”) as set forth in the
Eastern edition of The Wall Street Journal on the business day immediately
preceding the Termination Date. The Cash Termination Payment shall be held in
the Rabbi Trust pursuant to the terms of the agreement attached hereto as
Exhibit B. No later than the earlier to occur of  (X) the first day of the
seventh month following the Departure Date (the “Scheduled Payment Date”), and
(Y) as soon as practicable following Grossman’s date of death (such earlier to
occur date is hereinafter referred to as the “Actual Payment Date”), Mack-Cali
will advise Grossman and the trustee of the required applicable federal and
state income and employment tax withholding at the rates then in effect (the
“Applicable Withholding”) on the Cash Termination Payment. Upon receiving advice
of the Applicable Withholding on the Cash Termination Payment, the trustee shall
pay-over to Mack-Cali a dollar amount equal to such Applicable Withholding,
following which the balance of the Cash Termination Payment shall be released
from the trust and paid to Grossman or his estate, as the case may be. In the
event that Mack-Cali shall fail to advise Grossman and the trustee of the
Applicable Withholding by the Actual Payment Date, the trustee shall be
authorized to withhold an amount equal to the then statutory withholding
requirements on bonus compensation, pay-over such amount to Mack-Cali, and
release the balance of the Cash Termination Payment to Grossman.  Mack-Cali
shall remit such Applicable Withholding (or the amount remitted to Mack-Cali by
the trustee should Mack-Cali fail to advise the trustee of the Applicable
Withholding as provided above) to the appropriate taxing authorities when the
same is due.

 

(b)                                 Until the Departure Date, Grossman and his
eligible dependants shall continue to participate as they currently do in
Mack-Cali’s health, medical and dental plans. For the one (1) year

 

--------------------------------------------------------------------------------


 

period following the Departure Date, Mack-Cali shall continue Grossman’s and his
eligible dependants’ participation in the Mack-Cali health, medical and dental
plans in which senior executives of Mack-Cali participate on the same terms as
such senior executives participate (including, without limitation, at the same
rates of contribution made by such other senior executives). Thereafter,
Grossman shall have the right to elect continuation coverage under Section 4980B
of the Internal Revenue Code of 1986, as amended, and Sections 601-608 of the
Employee Retirement Income Security Act of 1974, as amended (COBRA);

 

(c)                                  Mack-Cali shall pay to Grossman an amount
equal to $20,000 as reimbursement for legal fees incurred by Grossman in
connection with the negotiation, review and execution of this Agreement, which
amount shall be paid to Grossman promptly following the execution of this
Agreement by the Parties;

 

(d)                                  As soon as practicable following
presentation by Grossman of documentation reasonably acceptable to Mack-Cali,
Mack-Cali will pay to Grossman an amount equal to reasonable, unreimbursed
expenses incurred by Grossman in providing services to Mack-Cali through the
Departure Date, in accordance with the normal policies of Mack-Cali for expense
reimbursement; and

 

(e)                             Grossman will continue to receive his salary at
its current level through the Departure Date, and promptly following the
Departure Date Mack-Cali will provide Grossman with his final payroll check
through such date.

 

3.                                     In addition to the foregoing, the Parties
agree that:

 

(a)                                                the 8,385 Restricted Shares
awarded to Grossman under the Restricted Share Award Agreement effective as of 
September 12, 2007, between Mack-Cali and Grossman which have a

 

--------------------------------------------------------------------------------


 

Vesting Date of January 1, 2013 (the “Vested Shares”) shall immediately vest to
Grossman on the Termination Date, and, subject to the provisions of subparagraph
(c) below, Mack-Cali shall cause to be delivered to Grossman (i) a certificate
for the Vested Shares free and clear of any restrictive legends , and (ii) any
stock powers signed by Grossman remaining in Mack-Cali’s possession which relate
to the Vested Shares;

 

(b)                                               pursuant to that Tax Gross-up
Agreement effective as of September 12, 2007, between Mack-Cali and Grossman,
and subject to the provisions of subparagraph (c) below, on the Termination Date
Mack-Cali shall pay to Grossman a gross-up payment (the “Tax Gross-up Payment”)
in a dollar amount equal to forty-three percent (43%) of the fair market value
of the Vested Shares, exclusive of dividends. For purposes of determining the
Tax Gross-up Payment, the fair market value of the Vested Shares shall be based
upon the closing price of Mack-Cali’s common stock on the business day
immediately preceding the Termination Date; and

 

(c)                                                Mack-Cali shall deduct and
withhold from the Tax Gross-up Payment, and withhold  an amount of the Vested
Shares (and cash from Grossman’s regular salary earnings for any fractional
Vested Share, if necessary), equal to the Applicable Withholding on the Tax
Gross-up Payment and the fair market value of the Vested Shares. The fair market
value of the Vested Shares for purposes of determining this Applicable
Withholding shall be based upon the closing price of Mack-Cali’s common stock on
the business day immediately preceding Termination Date. Mack-Cali shall remit
such Applicable Withholding to the appropriate taxing authorities when the same
is due.

 

(d)                                               The Parties agree that
attached hereto as Schedule 3(d) are the relevant and correct calculations and
determination of the Cash Termination Payment, the Tax Gross-up Payment, the
Applicable Withholding on Tax-Gross-up Payment and Vested Shares, and the number
of Vested

 

--------------------------------------------------------------------------------


 

Shares being delivered to Grossman pursuant to subparagraph   3(a) and (c)
above.

 

4.                                        Grossman represents and agrees that,
pursuant to Section 12 of the Employment Agreement, he has or will promptly
return unconditionally all writings, records, documents, files and copies
thereof and other property of any kind belonging to Mack-Cali.

 

5.                                          Grossman agrees to release and
forever discharge Mack-Cali, its subsidiaries and affiliates (including all of
their past or present Board and Advisory Board members), directors, officers,
employees in their capacity as employees, agents, successors, and assigns
(collectively referred to as the “Mack-Cali Releasees”) from any and all
obligations, liabilities, damages, debts, costs, claims, complaints, charges,
actions, or causes of action in law or equity (collectively, “Claims”) that
Grossman or his heirs, administrators, successors, or assigns had, have, may
have or may ever have against any Mack-Cali Releasee, whether accrued, absolute,
contingent, liquidated, unliquidated or otherwise, and whether known or unknown
on the date hereof, and which arise, have arisen or may have arisen out of any
action, inaction, statement, transaction or state of facts existing prior to the
date of execution of this Agreement, including, but not limited to, Claims in
any way related to (1) the Age Discrimination in Employment Act (2) the Older
Worker Benefit Protection Act of 1990; (3) Title VII of the Civil Rights Act of
1964, as amended; (4) the Fair Labor Standards Act; (5) the Employee Retirement
Income Security Act of 1974, as amended; (6) the Sarbanes-Oxley Act of 2002; (7)
the Americans with Disabilities Act; (8) the New York Human Rights Law; (9) the
New Jersey Law Against Discrimination; (10) the New Jersey Conscientious
Employee Protection Act; (11) the federal and state Family and Medical Leave
Acts; (12) any state or federal wage and hour law; and (13) any other federal or
state statute, common law, or decisional law, as well as claims for negligent
and/or intentional infliction of emotional distress, for alleged interference in
any contract, economic opportunity or prospective economic advantage, or for
alleged violation of any federal, state or local law, regulation, ordinance or
common-law duty relating to, arising out of, or having any bearing whatsoever
on, his former

 

--------------------------------------------------------------------------------


 

employment by the Mack-Cali Releasees or any Claims of breach of contract,
wrongful discharge, breach of fiduciary duty or tort of any kind whatsoever,
provided, that Grossman does not release any obligation pursuant to this
Agreement, Section 15 of the Employment Agreement or the Indemnification
Agreement.

 

6.                                         NOTHING IN THIS RELEASE REQUIRES
GROSSMAN TO WAIVE ANY RIGHTS OR CLAIMS THAT HE MAY HAVE ARISING UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT UNLESS HE HAS BEEN AFFORDED AT LEAST TWENTY-ONE
(21) DAYS TO CONSIDER THIS AGREEMENT.  IN ADDITION, HE HAS SEVEN (7) DAYS AFTER
HE SIGNS THIS AGREEMENT WITHIN WHICH HE MAY REVOKE THE RELEASE OF CLAIMS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT.  ALL OTHER ASPECTS OF THIS RELEASE,
HOWEVER, SHALL BECOME EFFECTIVE IMMEDIATELY UPON SIGNING THIS AGREEMENT.

 

7.                                          Mack-Cali agrees to release and
forever discharge Grossman, his family, estate and affiliates or their
successors or assigns (the “Grossman Releasees”) from any and all Claims that
Mack-Cali had, has, may have or may ever have against any Grossman Releasee,
whether accrued, absolute, contingent, liquidated, unliquidated or otherwise,
and whether known or unknown on the date hereof, and which arise, have arisen or
may have arisen out of any action, inaction, statement, transaction or state of
facts existing prior to the date of execution of this Agreement, including, but
not limited to, Claims in any way related to Grossman’s employment with
Mack-Cali, whether or not arising under the Employment Agreement, provided, that
Mack-Cali does not release any obligation pursuant to this Agreement, Paragraphs
11, 12 , 14 (but only Paragraph 14 as it relates to Paragraphs 11 and 12) or
15(a) of the Employment Agreement and the Indemnification Agreement.

 

--------------------------------------------------------------------------------


 

8.              Grossman agrees that for a period of one (1) year following the
Termination Date he will not make any statements to any media, industry
analysts, shareholders, professional or industry groups (including NAREIT), or
publicly to any other person or entity, which are in any way disparaging (as
defined below) of the business, reputation, competence, fairness or character of
Mack-Cali (or any of its affiliates or Board or Advisory Board members) or any
officer, director, or shareholder of Mack-Cali (or any of their affiliates),
except if testifying truthfully under oath pursuant to any lawful court order or
subpoena or otherwise responding to or providing disclosures required by law or
required in a legal action. A disparaging statement or the meaning of
disparaging is any comment, oral or written, which would, if publicized, cause a
reasonable person humiliation or substantial embarrassment or cause a reasonable
recipient to question the business condition, integrity, competence or good
character of any of these persons or entities. For purposes of this Section 8,
“publicly” means to persons other than Grossman’s immediate family and his
advisors.

 

9.             Mack-Cali agrees that for a period of one (1) year following the
Termination Date it will not make any statements to any media, industry
analysts, shareholders, professional or industry groups (including NAREIT), or
publicly to any other person or entity which are in any way disparaging (as
defined below) of the business, reputation, competence, fairness or character of
Grossman, except if testifying truthfully under oath pursuant to any lawful
court order or subpoena or otherwise responding to or providing disclosures
required by law or required in a legal action. A disparaging statement or the
meaning of disparaging is any comment, oral or written, which would, if
publicized, cause a reasonable person humiliation or substantial embarrassment
or cause a reasonable recipient to question the business condition, integrity,
competence or good character of Grossman. A statement will not be deemed to have
been made by Mack-Cali unless it is made by or

 

--------------------------------------------------------------------------------


 

caused to be made by a member of the Board of Directors, the Advisory Board, or
any officer of Mack-Cali of the rank Executive Vice President or above
(collectively, “Mack-Cali Management”). The Parties specifically agree that
statements made by members of Mack-Cali Management shall not

 

--------------------------------------------------------------------------------


 

violate this provision if made only to other Mack-Cali Management and such
statements are not intended for public dissemination. For purposes of this
Section 9, “publicly” means to persons outside of Mack-Cali Management.

 

10.           Grossman acknowledges and agrees that he freely and voluntarily
entered into this Agreement, that he has consulted with an attorney before
signing this Agreement, that he had an opportunity to review this Agreement with
an attorney of choice, and has had sufficient time to do so. Grossman further
acknowledges and agrees that he fully understands the terms of this Agreement
and this Agreement is in full satisfaction of Mack-Cali’s obligations pursuant
to the Employment Agreement.

 

11.             Grossman represents and agrees that he has not filed any
complaints or charges or lawsuits against any Mack-Cali Releasee with any
governmental or quasi-governmental agency or authority or any court and that
Grossman will not do so in the future other than to enforce the terms of this
Agreement, Section 15 of the Employment Agreement or the Indemnification
Agreement. Grossman also agrees that should he become an employee or principal
of The Robert Martin Company, he will not occupy any office space at 100
Clearbrook Road, Elmsford, New York. Mack-Cali represents and agrees that it has
not filed any complaints or charges or lawsuits against Grossman with any
governmental or quasi-governmental agency or authority or any court and that it
will not do so in the future other than to enforce the terms of this Agreement,
Section 11, 12 or 14 (but only Paragraph 14 as it relates to Paragraphs 11 and
12) of the Employment Agreement or the Indemnification Agreement.

 

12.            All notices or other communications required or permitted
hereunder shall be made

 

--------------------------------------------------------------------------------


 

in writing and shall be deemed to have been duly given if delivered by hand or
delivered by a recognized delivery service or mailed, postage prepaid, by
express, certified or registered mail, return receipt requested, and addressed
to the Company, Attention:  Mitchell E. Hersh, President and Chief Executive
Officer with a copy to the Company, Attention: Roger W. Thomas, Executive Vice
President and General Counsel, at the address set forth above or to Grossman at
the address set forth above, or to such other address as is provided to the
other Party in writing

 

13.            The Parties acknowledge and agree that this Agreement and the
provisions of the Employment Agreement incorporated herein and the
Indemnification Agreement constitute the complete agreement between them and
that no oral modification of this Agreement is permissible. The Parties further
acknowledge and agree that this Agreement, provisions of the Employment
Agreement and the Indemnification Agreement incorporated herein supersede all
previous contracts and agreements between the Parties and any such contracts and
agreements shall become null and void upon execution of this Agreement

 

14.           Nothing in this Agreement is to be understood as an admission by
Mack-Cali or Grossman of any liability on their parts respectively under any
federal, state, or local law or regulation or the common law.

 

15.           This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

16.           Except for issues or matters as to which federal law is
applicable, this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New Jersey without giving effect to the
conflicts of law principles thereof. If the funds represented by the

 

--------------------------------------------------------------------------------


 

wire transfer to Grossman described in Section 2(b)(i) hereof are not credited
to the account of Grossman by the close of business on the first business day
following the Termination Date, this Agreement shall be null and void ab initio.

 

 

 

 

MACK-CALI REALTY CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

Name:

Mitchell E. Hersh

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Michael Grossman

 

 

Michael Grossman

 

--------------------------------------------------------------------------------


 

SCHEDULE 2(a)(i)

 

Intentionally omitted.

 

--------------------------------------------------------------------------------


 

Schedule 3(d)

 

MACK-CALI REALTY CORPORATION

RESTRICTED STOCK PLANS

2012 VESTING CALCULATIONS

 

 

 

# of Shares

 

$26.6200

 

 

 

 

 

 

 

NET CASH

 

25.00%

 

4.20%

 

1.45%

 

0.505%

 

0.200%

 

9.900%

 

 

 

Vesting at

 

SHARES

 

43%

 

TOTAL

 

TOTAL

 

DUE TO

 

Federal

 

FICA

 

Med

 

SUI-NJ

 

SDI-NJSUI-P

 

A STATE

 

NAME

 

Jan. 12, 2012

 

EST VALUE

 

GROSS-UP

 

COMP.

 

W/H

 

(FROM) EE

 

W/H

 

W/H

 

W/H

 

W/H

 

W/HW/H

 

W/H

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110,100

 

 

 

30,300

 

30,300

 

 

 

Executive Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MICHAEL GROSSMAN

 

8,385

 

223,208.70

 

95,979.74

 

319,188.44

 

116,025.00

 

(20,045.26

)

79,797.11

 

 

 

4,628.23

 

 

 

 

 

31,599.66

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

753.01

 

shares to cover w/h

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.015

 

$

0.40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/11/12 close

 

$

26.6200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beg.

 

End

 

Days

 

prime rate(WSJ)

 

 

 

Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/12/2012

 

8/1/2012

 

202

 

3.25

%

1,000,000.00

 

17,986.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

January 12, 2012

 

Mack-Cali Realty Corporation

343 Thornall Street

Edison, NJ  08837

 

Gentlemen:

 

The undersigned hereby resigns from (i) his position as Executive Vice President
and (ii) all other offices or positions of responsibility he holds with any
subsidiaries or affiliates of Mack-Cali, effective as of the date hereof.

 

 

Very truly yours,

 

 

 

 

 

Michael Grossman

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

THE MICHAEL GROSSMAN RABBI TRUST

 

TRUST AGREEMENT, made as of the 12th day of January, 2012, between Mack-Cali
Realty Corporation, a Maryland corporation with offices at 343 Thornall Street,
Edison, New Jersey  08837 (the “Grantor”) and Greg Berger, an individual having
an address at 5 Hampton Road, Purchase, New York 10577 (the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantor and Michael Grossman (the “Beneficiary”) have entered into
an Agreement and Release, of even date herewith (the “Agreement”), all
capitalized terms used in this Trust Agreement that are defined in the Agreement
having the same meanings herein as in the Agreement; and

 

WHEREAS, pursuant to Sections 2 and 3 of the Agreement, the Grantor has agreed
to pay the Beneficiary, among other payments, the Cash Termination Payment and
interest thereon to the Scheduled Payment Date in the cumulative amount of
$1,017,986.30; and

 

WHEREAS, pursuant to a Letter Agreement dated December 9, 2008 between Grantor
and the Beneficiary, in order to comply with Section 409A of the Internal
Revenue Code of 1986, since the Beneficiary has been determined to be a
“specified employee” under Section 409A, the payments referred to above may not
be made or delivered until the earlier of (i) the first day of the seventh month
following the Beneficiary’s separation from service, which under the Agreement
will be January 31, 2012, or (ii) the death of the Beneficiary, and the Company
has agreed to establish and fund an irrevocable “Rabbi” trust to secure the
payment and delivery of all such delayed amounts to the Beneficiary.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein and for other good and valuable consideration, the Grantor and the
Trustee agree as follows:

 

1.                                      TRUST PROPERTY.  The Grantor hereby
transfers or delivers to the Trustee, by wire transfer to the account listed on
Schedule A attached hereto, the cash payment of $1,017,986.30 referred to in the
second recital hereto, receipt of which by the Trustee is hereby acknowledged. 
Said cash is hereinafter called the “Trust Estate.”

 

2.                                       DISPOSITIVE PROVISIONS.  The Trustee
shall hold and dispose of the Trust Estate as follows:

 

(a)                                   The Trustee agrees to hold the Trust
Estate until the termination of the Trust as provided herein.

 

(b)                                  On the earlier to occur of the first day of
(i) the seventh month following the Beneficiary’s separation from service (i.e.,
on August 1, 2012; the “Scheduled Delivery Date”) and (ii) the death of the
Beneficiary, the Trustee shall pay the Trust Estate to the Beneficiary provided,
however, that the Trustee shall not make any such payment or delivery until it
has received from the Grantor a written statement of the required Applicable
Withholding on the Cash Termination Payment, determined as provided in the
Agreement, whereupon the Trustee shall pay over to the Grantor a dollar amount
equal to such Applicable Withholding, following which the Trustee shall
distribute and pay over to the Beneficiary or his estate, as the case may be,
the remaining cash portion of the Trust Estate. Grantor shall provide the
Trustee with the written statement of the Applicable Withholding no later than
the Actual Payment Date. Should Grantor fail to advise the Trustee of the
Applicable Withholding by the Actual Payment Date, the Trustee shall be
authorized to withhold an amount equal to the then statutory withholding
requirements on bonus compensation, pay-over such amount to Grantor, and release
the balance of the Cash Termination Payment to the Beneficiary or his estate, as
the case may be.

 

--------------------------------------------------------------------------------


 

3.                                       CONCERNING THE TRUSTEE

 

(a)                                  The Trustee undertakes to perform only such
duties as are specifically set forth herein.

 

(b)                                 The Trustee shall not be liable for any
action taken or omitted by it in good faith and reasonably believed by it to be
authorized hereby or within the rights or powers conferred upon it hereunder, or
taken or omitted by it in accordance with advice of counsel (which counsel may
be an attorney employed by the Trustee), and shall not be liable for any mistake
of fact or error or judgment or for any acts or omissions of any kind unless
caused by the Trustee’s own negligence or misconduct.

 

4.                                      INDEMNIFICATION BY GRANTOR.  The Grantor
hereby agrees to indemnify the Trustee from any liability, loss or expense
arising from claims and legal or judicial proceedings that may be asserted
against the Trustee concerning the Trust Estate, provided that the Trustee gives
the Grantor prompt written notice of such claims and legal or judicial
proceedings and further provided that the Grantor has the sole right to control
the defense thereof and to enter into any settlement or compromise with respect
thereto.  This indemnification shall not apply to any claim or legal or judicial
proceeding attributable to the Trustee’s negligence or misconduct.

 

5.                                       DIRECTIONS BY GRANTOR.  All directions,
notices and agreements by the Grantor concerning the Trust Estate shall be in
writing and shall be signed by the President and Chief Executive Officer of the
Grantor (the “CEO”) or any other officer of the Grantor authorized in writing by
the CEO (the CEO and each such other officer authorized in writing by the CEO
being referred to herein as an “Authorized Officer”).  The Secretary of the
Grantor shall certify to the Trustee the identity of each person serving as an
Authorized Officer.

 

6.                                       CLAIMS OF CREDITORS TO WHICH ASSETS ARE
SUBJECT.  The assets of the Trust shall be subject only to the claims of the
Grantor’s general creditors whose claims against the Grantor are not satisfied
because of the Grantor’s Bankruptcy or Insolvency.

 

7.                                       “BANKRUPTCY” OR “INSOLVENCY.”  The
Grantor shall be considered “Bankrupt” or “Insolvent” if the Grantor is
(A) unable to pay its debts when and as they become due or (B) engaged as a
debtor in a proceeding under the Bankruptcy Code, 11 U.S.C. §101 et seq.

 

8.                                       DUTIES OF GRANTOR.  The Grantor,
through the CEO or other Authorized Officer, shall notify the Trustee of its
Bankruptcy or Insolvency immediately upon the Grantor’s knowledge of such
Bankruptcy or Insolvency.

 

9.                                        DUTIES OF TRUSTEE. Upon receipt of a
notice pursuant to Paragraph 8 of this Trust Agreement advising the Trustee of
the alleged Bankruptcy or Insolvency of the Grantor, the Trustee shall, as soon
as practicable following receipt of such a notice:

 

(i)                                      advise the Beneficiary that it has
received such notice;

 

(ii)                                   afford the Beneficiary the opportunity to
present evidence that there is not a basis to such notice of Bankruptcy or
Insolvency; and

 

(iii)                                determine whether the Grantor is Bankrupt
or Insolvent.

 

Alternatively, upon receipt of an allegation from a person or entity claiming to
be a creditor of the Grantor that the Grantor is Bankrupt or Insolvent, and
provided the Trustee has a reasonable basis for concluding that such person or
entity is a creditor, the Trustee shall, as soon as practicable following
receipt of such an allegation:

 

(i)                                     advise
the                                         of the Grantor and the Beneficiary
that it has received such notice;

 

--------------------------------------------------------------------------------


 

(ii)                                  afford the Beneficiary and the Grantor the
opportunity to present evidence that there is not a basis to such allegation of
Bankruptcy or Insolvency; and

 

(iii)                               determine whether the Grantor is Bankrupt or
Insolvent.

 

Within 10 days following receipt of such notice or allegation as provided in the
preceding paragraph, the Trustee shall reach a determination as to whether the
Grantor is Bankrupt or Insolvent.  If the Trustee determines that the Grantor is
Bankrupt or Insolvent, or if after the expiration of such 30 days the Trustee in
good faith and with the advice of such advisors as may be retained pursuant to
Paragraph 11(d) are unable to determine whether the Grantor is Bankrupt or
Insolvent, the Trustee (i) shall so notify the Beneficiary and the Grantor in
writing and either the Grantor or the Beneficiary may apply to any court of
competent jurisdiction for a determination as to whether or not the Grantor is
Bankrupt or Insolvent for purposes of this Trust Agreement, and (ii) if a court
of competent jurisdiction shall determine that the Grantor is Bankrupt or
Insolvent for purposes of this Trust Agreement, shall thereupon hold the Trust
Estate for the benefit of the Grantor’s general creditors and will deliver such
undistributed assets to satisfy the claims of such creditors as such court of
competent jurisdiction may direct.

 

The Trustee shall make payment to the Beneficiary only after it has determined
that the Grantor is not Bankrupt or Insolvent.  If the Trustee already has
determined that the Grantor is Bankrupt or Insolvent, the Trustee shall make
payment to the Beneficiary only if it thereafter determines that the Grantor is
no longer Bankrupt or Insolvent or pursuant to an order of a court of competent
jurisdiction.  Unless the Trustee has actual knowledge of the Grantor’s
Bankruptcy or Insolvency the Trustee shall have no duty to inquire whether the
Grantor is Bankrupt or Insolvent.  The Trustee may in all events rely on such
evidence concerning the Grantor’s solvency as may be furnished to the Trustee
which give the Trustee a reasonable basis for making a determination concerning
the Bankruptcy or Insolvency of the Grantor.

 

10.                                RIGHTS OF BENEFICIARY.  No rights of the
Beneficiary under this Trust Agreement may be assigned, pledged, hypothecated or
otherwise transferred by the Beneficiary, except that Beneficiary’s rights to
receive the payments provided for under this Trust Agreement may be transferred
by will or by operation of law.  The Beneficiary shall not have any right,
interest or preferred claim in the Trust Estate prior to payment of the amounts
herein specified on each Payment Date.  The Beneficiary shall have no
responsibility for protection and conservation of the Trust Estate.  Nothing in
this Trust Agreement shall impair the Beneficiary’s rights as a general creditor
of the Grantor in the event any payment is not made in accordance with the
provisions of Paragraph 2 of this Trust Agreement or the amount of the Trust
Estate is insufficient to make all such payments.

 

11.                                POWERS OF THE TRUSTEE.  Without limiting any
other powers granted by this Trust Agreement or authorized by law, the Trustee
shall have the following powers and discretion which shall extend to the Trust
Estate until its distribution, and which the Trustee may exercise in its sole
and absolute discretion whenever and as often as it may deem advisable without
application to or approval by any court:

 

(a)                                  generally, to exercise in good faith and
with reasonable care all investment and administrative powers and discretion of
any absolute owner which may lawfully be conferred upon a fiduciary; and

 

(b)                                 to retain certified public accountants and
lawyers of its choice to assist them in making the determination required to be
made pursuant to Paragraph 9 of this Trust Agreement.

 

12.                               DEATH, DISABILITY OR RESIGNATION OF TRUSTEE. 
The Trustee may resign at any time upon at least ten (10) days notice in writing
to the Grantor and the Beneficiary, except that any such resignation shall not
be effective until the Beneficiary has appointed in writing a successor Trustee,
and such successor Trustee has accepted the appointment in writing and has
agreed to be bound by the terms of this Trust Agreement. Upon the death or
disability of the Trustee, the Trustee shall be removed upon the selection and
appointment in writing of a successor Trustee. The parties agree that should the
Trustee named herein resign or otherwise be unable to serve, the successor
Trustee shall be Russell Carpentieri, an individual having an address at 86
Sheather Road, Bedford Corners, New York 10549.  Any successor to

 

--------------------------------------------------------------------------------


 

such successor Trustee shall be selected by the Beneficiary with the approval of
the Grantor, such approval not to be unreasonably withheld.  In the event the
Grantor and Beneficiary cannot agree on a successor, the successor Trustee shall
be Chase Manhattan Bank.  The death, disability or resignation of the Trustee
shall not operate to terminate the Trust Estate created by this Trust Agreement.

 

13.                                STATEMENTS AND ACCOUNTINGS.  Beginning with
the calendar year ending December 31, 2012, the Trustee shall furnish to the
Grantor an annual statement of all transactions in the account during the
period.  Upon termination of the Trust, the Trustee shall provide a final
accounting in the same form and manner described in the preceding sentence for
regular annual reports.

 

14.                                COMPENSATION, ETC.  The Trustee shall be
entitled to such compensation fees, charges and expenses relating to the Trust
Estate, including the expenses to retain accountants and lawyers as described in
Paragraph 11(b), as shall be agreed to from time to time by the Grantor, all of
which shall be charged to and be borne by the Grantor.

 

15.                                MISCELLANEOUS.

 

(a)                                   This Trust Agreement shall be binding upon
and shall inure to the benefit of the heirs, executors, personal and legal
representatives, successors and assigns of the parties hereto and all references
to the Beneficiary under this Trust Agreement shall be deemed to include the
Beneficiary’s estate unless expressly provided otherwise.

 

(b)                                  This Trust Agreement may be executed in one
or more counterparts, but all such counterparts shall constitute but one and the
same instrument.

 

(c)                                   Paragraph headings contained in this Trust
Agreement have been inserted for reference purposes only, and shall not be
construed as part of this Trust Agreement.

 

(d)                                  All notices, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered or mailed, registered or certified mail, postage
prepaid:

 

If to Grantor, to:

 

Mack-Cali Realty Corporation

343 Thornall Street

Edison, New Jersey 08837

Attention:  Mitchell E. Hersh, President and Chief Executive Officer

 

With a copy to:

Mack-Cali Realty Corporation

343 Thornall Street

Edison, New Jersey 08837

Attention: Roger Thomas, Esq.

 

If to the Trustee, to:

Greg Berger

5 Hampton Road

Purchase, New York 10577

 

With copy to:

Andrew Greene, Esq.

Andrew Greene & Associates, P.C.

202 Mamaroneck Road

White Plains, New York 10601

 

--------------------------------------------------------------------------------


 

If to the Beneficiary, to:

 

Mr. Michael Grossman

105 Valley View Road

Chappaqua, New York 10514

 

or to such other address as the person to whom notice is to be given may have
previously furnished to the other in writing in the manner set forth below,
provided that notice of changes of address shall be effective only upon
receipt.  A notice given in accordance with the preceding sentence shall be
deemed to have been duly given upon receipt of (if receipt is not expressly
required by the terms hereof) upon mailing by registered or certified mail,
postage prepaid, return receipt requested.

 

16.                                 IRREVOCABILITY.

 

(a)                                  The Grantor has been fully advised of the
difference between a revocable and irrevocable trust, and hereby declares this
Trust Agreement and the estates and interests hereby created to be irrevocable;
provided, however, that this Trust is intended to be a grantor trust, within the
meaning of Section 671 of the Internal Revenue Code of 1986, as amended, and
shall be construed accordingly.  Any property held as part of this Trust Estate
shall at all times be subject to provisions of Paragraph 11 of this Trust
Agreement.

 

(b)                                 Notwithstanding the previous paragraph, the
Trust may be amended with the express written consent of the Beneficiary.

 

17.                                EFFECTIVE DATE AND GOVERNING LAW.  This Trust
Agreement shall not take effect until both the Grantor and the Trustee have
executed it. The situs of this trust shall be deemed to be within the State of
New York and, accordingly, it shall be construed, regulated and administered in
all respects in accordance with the laws of New York.

 

WITNESS the due execution hereby by the parties hereto as of the day and year
first above written.

 

MACK-CALI REALTY CORPORATION

 

TRUSTEE

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Mitchell E. Hersh

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------